United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4090
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Doris McKinney,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: August 13, 2003
                              Filed: August 22, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Doris McKinney appeals her conviction and sentence. A jury found McKinney
guilty of executing a scheme to defraud a financial institution. See 18 U.S.C. § 1344
(2000). The District Court1 sentenced McKinney to one month of imprisonment and
five years of supervised release, with the condition that she participate in a home-
confinement program for five months. On appeal, McKinney’s counsel has moved




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 744 (1967),
arguing that the District Court erred in denying her motion for a downward departure.

       The District Court’s discretionary decision not to grant the downward departure
is unreviewable absent an unconstitutional motive. See United States v. VanHouten,
307 F.3d 693, 696 (8th Cir. 2002). Following careful review of the record, we find
no other nonfrivolous issues. See Penson v. Ohio, 488 U.S. 75, 80 (1988).
Accordingly, we affirm the judgment, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-